Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 01/19/21.  Claims 1 – 20 has been examined and are pending. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sastani et al. US 7925491 B2.

Regarding claims 1, 9 and 17, a method comprising: 
causing a user interface to be presented on a client device, the user interface comprising a list of available applications (5:45 – 55, see output and visual display);
 receiving, via the user interface, a selection of an application from the list (5:55 – 60, see resource list): and 
providing, to the client device, access to the selected application by updating a layer strategy associated with the client device, the updated layer strategy including access to a first layer associated with the application and a second layer associated with a dependency of the application (See Abstract, Teaches a defined layered relationship between layers i.e., next and lower layers within the server models included user selected models).

Regarding claims 2, 10 and 18, the method of claim 1, further comprising: 
determining that the selected application depends on the dependency of the application (1:56 – 60, shows installation based on dependencies).


Regarding claims 3, 11 and 19, the method of claim 1, further comprising: 
receiving, from the client device, a second request to access a second application on a third layer of an overlay file system; and in response to the second request, updating the layer strategy of the client device to provide access to the third layer of the overlay file system to the client device (6:63 – 7:2, teaches, “…configuration of a new software application by super-imposing the new topology model over the topology of the available and already installed hardware resources…”, Examiner interprets this to be equivalent to the overlay and updating layer or Applicants above embodiment). Also, further note in 7:2 – 20, Prior art additionally shows first, second, third and fourth devices which show updating of a new topology and provisioning simulation of the systems to show projected physical effect on hardware. Examiner interprets this as an equivalent functionality as several layers as claimed here would imply different iterations for the filesystem).

Regarding claims 4, 12 and 20, the method of claim 3, wherein: 
the second application is dependent on the application; and the updating of the layer strategy of the client device to provide access to the third layer of the overlay file system to the client device comprises, based on the dependency, providing the third layer as a higher layer than the first layer (1:56 – 60, shows deployment and installing based on dependencies and a simulator tool.  Abstract also shows different layers, between a next and lower layer).

Regarding claims 5 and 13, the method of claim 3, wherein the application comprises a first plurality of files and the second application comprises a second plurality of files (7:43 – 47, shows a simulated topology which shows a second target source. 

Regarding claims 6 and 14, the method of claim 1, wherein the client device has read-only access to the first layer (8:60 – 65, shows several ROM Affiliated devices).

Regarding claims 7 and 15, the method of claim 1, wherein: the client device is of a first tenant comprising client device and a second client device: and the updating of the layer strategy of the client device comprises updating a layer strategy of the first tenant (7:1 – 20, shows a plurality of computers, notably first – fourth computer devices with a similar configuration and being updated).

Regarding claims 8 and 16, the method of claim 7, further comprising: receiving, from a third client device of a second tenant, a second request to access the application on the first layer; and in response to the second request, updating a layer strategy of the third client device to provide access to the first layer to the third client device (7:1 – 20, see computers/client devices 1 – 4).
Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192